BEAM SHARING AGREEMENT

THIS BEAM SHARING AGREEMENT is dated as of the 11th day of January, 2008 by and
between ViaSat, Inc., a corporation organized and existing under the laws of the
State of Delaware (“ViaSat”) and Loral Space & Communications, Inc., a
corporation organized and existing under the laws of the State of Delaware
(“Loral”).

WHEREAS, ViaSat and Space Systems/Loral, Inc., a Delaware corporation and an
indirect, wholly-owned subsidiary of Loral (“SS/L”) have entered into a
Contract, dated as of January 7, 2008, for the construction, testing and
purchase of the ViaSat-1 satellite (such contract, as may be amended, modified
or supplemented from time to time, the “Satellite Contract”), and Loral and SS/L
have entered into a Loral Payload Agreement, of even date herewith (such
agreement, as may be amended, modified or supplemented from time to time, the
“Loral Payload Agreement”), with respect to the Loral Payload, as hereinafter
defined.

WHEREAS, the Parties desire to create an arrangement between ViaSat and Loral
for such ViaSat-1 satellite (the “Satellite”);

WHEREAS, SS/L has consented to the arrangement contemplated hereby, and the
Satellite Contract and the Loral Payload Agreement contemplate the simultaneous
transfer of title to and risk of loss of the Satellite to ViaSat and Loral, as
their respective interests therein shall appear;

WHEREAS, Loral and Telesat Canada, a Canadian corporation (“Telesat”) are
entering into a separate agreement, dated today’s date (such agreement, as may
be amended, modified or supplemented from time to time, the “Option Agreement”),
pursuant to which Telesat will have the option to assume and succeed to the
rights and obligations of Loral hereunder, and for and in consideration of which
Telesat is entering into the TT&C Agreement, dated today, with ViaSat and Loral
pursuant to which Telesat will provide TT&C services with respect to the
Satellite and payments will be made to Loral, and the Cooperation Agreement,
dated today, with ViaSat and Loral pursuant to which Telesat will make the
orbital location at 115 degrees W.L. available to the Satellite and its
replacement satellites.

WHEREAS, SS/L and ViaSat will allow Loral and its assignees reasonable access to
the Satellite during the construction and testing thereof; and

WHEREAS, ViaSat and Loral desire to set forth in this Agreement the detailed
terms and conditions of their agreement with regard to the arrangement for the
Loral Payload and such other matters as set forth herein.

NOW, THEREFORE, in consideration of the premises and of the mutual
representations, warranties, covenants and agreements hereinafter contained, the
Parties hereby agree as follows:

ARTICLE 1

INTERPRETATION

1.1. Words and expressions used in this Agreement shall have the meanings set
out in Schedule 1, unless the context requires otherwise.
1.2. The Schedules and Annexes to this Agreement shall form part of this
Agreement.

ARTICLE 2

OWNERSHIP OF THE SATELLITE

2.1. Ownership, Title, and Operation. Loral shall exclusively own and operate
the Canadian Satellite payload (defined in Section 2.1B of the Satellite
Contract as the “Canadian Beams”) which will have, as a  minimum, a capacity
equal to 15% of the satellite’s Baseline Capacity (excluding Additional Beams)
(subject to ViaSat’s right to complete the design and configuration of the
Satellite in accordance with Section 2.1(B) of the Satellite Contract and
Section 2.2.1 below), and described in the Loral Payload Agreement (the “Loral
Payload”) and ViaSat shall exclusively own and operate the remainder of the
Satellite payload (defined as the US Beams and Additional Beams, if any, in
Section 2.1B of the Satellite Contract) (the “ViaSat Payload”) and all the
elements of the Satellite that are common to and/or shared by the ViaSat Payload
and the Loral Payload (the “Common Elements”). Loral shall maintain a license to
the Deliverable Items related to the Loral Payload in accordance with the Loral
Payload Agreement. ViaSat shall maintain a license to the Deliverable Items
related to the ViaSat Payload and Common Elements in accordance with the
Satellite Contract; provided, that, ViaSat hereby grants to Loral a sublicense
(and will provide a copy to Loral) with respect to the Deliverable Items related
to the Common Elements in accordance with its rights to provide sublicenses
under the Satellite Contract (provided that this sublicense shall not be
considered a license to Loral to Purchaser Intellectual Property as such term is
defined in the Satellite Contract). Subject to Sections 2.2, 2.3.3 and 2.3.4,
ViaSat will make all operational decisions affecting the Common Elements in a
fair and evenhanded manner, having due regard to its interests and the interests
of Loral in the health and functionality of the Satellite and with prior notice
to and consultation with Loral in the event of any such decision that is likely
to affect the Loral Payload. Each Party may grant security interests in and
otherwise encumber its portion of the Satellite and the Deliverable Items only
in accordance with Section 13.1. As ViaSat is the owner of the Common Elements,
in order to provide Loral with access to, and use of, the Loral Payload in the
event ViaSat or any permitted successor fails to operate or contract for the
operation of the Satellite bus, ViaSat grants to Loral with effect only upon
such failure a non-exclusive license to access and operate the Satellite bus.  
Upon the written request of Loral, ViaSat will acknowledge in favour of a third
party the existence and terms of such non-exclusive license.
2.2. Satellite Oversight

2.2.1 ViaSat may make changes in the design of the Common Elements (subject to
this Section 2.2.1 and Section 2.2.2 below) and either Party may at any time and
from time to time make changes in the design of its payload, provided that in
each case such changes do not negatively impact: (i) the scheduled launch date
for the Satellite, (ii) the performance of the other Party’s payload, (iii) the
designed operational life of the other Party’s payload or the designed orbital
maneuver life of the Satellite below 15 years, (iv) the designed operation
margins available for the Common Elements or the other Party’s payload or
(v) the designed reliability of the Common Elements or the other Party’s payload
in a material manner; provided, that Loral acknowledges and agrees that the
Satellite configuration and design is not complete as of the date hereof and
that ViaSat shall complete the design and configuration of the Satellite in
accordance with Section 2.1(B) of the Satellite Contract in a fair and
evenhanded manner, having due regard to its interests and the interests of Loral
in the operation, capacity and functionality of the Satellite. For purposes of
clarification Loral shall not have any authority under the prior sentence to
make changes (directly or indirectly) to any of the Common Elements of the
Satellite without ViaSat’s consent, which consent shall not be unreasonably
withheld or delayed (for purposes of clarification only, it shall be reasonable
for ViaSat to withhold consent from Loral making a change to a Common Element of
the Satellite if in ViaSat’s good faith opinion such proposed change would
adversely affect the ViaSat Payload or the Common Elements). All other design
changes (including all changes to the Common Elements) shall be made only in
accordance with Section 2.2.2. The Party making a design change to its payload
shall be solely responsible for paying any increases to the Firm Fixed Price
(defined in the Satellite Contract) that result from such change (including
changes to the Common Elements necessitated by the design change made to such
Party’s payload). Similarly, the Party making a design change to its payload(s)
shall receive the full benefit of any reductions in the Firm Fixed Price (as
defined in the Satellite Contract) resulting from such change to its payload.

2.2.2 Each Party shall have final decision-making authority with respect to all
matters regarding the construction and operation of the Satellite that solely
and exclusively impact its respective payload, provided that the Parties shall
nonetheless keep one another reasonably informed about such actual and
contemplated decisions and provided further that ViaSat shall give the
directions to SS/L under the Satellite Contract contemplated by this Agreement
in its capacity as Purchaser under the Satellite Contract. The Parties shall
consult with one another with respect to all matters regarding the launch of the
Satellite and all matters regarding the construction and operation of the
Satellite that involve the Common Elements or otherwise impact the payloads of
both Parties, provided that in the event the Parties fail to reach agreement,
ViaSat shall make the final decision in a fair and evenhanded manner, having due
regard to its interests and the interests of Loral in the health and
functionality of the Satellite and a timely launch of the Satellite. Neither
Party shall be liable to the other as a result of delays in the construction of
its respective payload(s) or the Common Elements that occur without breach of
this Agreement.

2.2.3 ViaSat agrees to permit SS/L to provide Loral and its designees with the
same level of access to the Work (as defined in the Satellite Contract) as
provided to ViaSat under the Satellite Contract as consistent with the
conditions and restrictions as set forth herein; provided, that ViaSat shall
have the right to deny access to any Loral designee who is not a bona fide
employee of Loral, Telesat or one of their subsidiaries to the extent ViaSat has
a reasonable, good faith competitive concern with respect to such designee;
provided, further that, prior to any assumption by Telesat of Loral’s rights and
obligations hereunder and under the Loral Payload Agreement, ViaSat shall have
the right to remove employees or designees of Telesat or any of its subsidiaries
from meetings or portions of meetings in the event ViaSat has a reasonable, good
faith competitive concern with respect to such employee or designee with respect
to such meetings or portions of meetings. ViaSat will support Loral’s operation
of the Loral Payload by periodically providing (or providing Loral with access
to) such technical information concerning transponder performance, interference
considerations and operation, including, without limitation, expected End of
Life, as Loral may reasonably require, including without limitation
(i) real-time processed telemetry for the Loral Payload, (ii) trend and
performance analysis for the Loral Payload, (iii) quarterly health and status
reports for the Loral Payload and all Common Elements of the Satellite, (iv)
information which is customarily contained in health reports provided to
insurance underwriters and (v) reasonable responses to questions posed by
insurance underwriters should Loral procure its own insurance on the Loral
Payload. Each Party shall be responsible to the extent of its operational
control over the Satellite for ensuring that its payload is operated in
accordance with all applicable governmental (including licensing) requirements.

              2.3.   Responsibilities.      
 
    2.3.1     (a) RESERVED.

(b) In the event of a termination of the Satellite Contract by ViaSat for
convenience, or by SS/L for ViaSat’s default, (i) Loral shall have the right to
terminate this Agreement, and (ii) ViaSat shall promptly reimburse Loral for all
amounts Loral has theretofore paid hereunder and the Loral Payload Agreement
(under the terms of such contract as of the date hereof and not incorporating
any liabilities from future amendments), less any such amounts theretofore
refunded to Loral, whereupon ViaSat shall be subrogated to any rights Loral may
have to receive such refunds in the future, and ViaSat shall be responsible for
all termination costs arising under the Satellite Contract and the Loral Payload
Agreement (under the terms of such contract as of the date hereof and not
incorporating any liabilities from future amendments).

(c) In the event ViaSat terminates the Satellite Contract for cause, (i) ViaSat
shall have the right to terminate this Agreement, and (ii) Loral shall be
entitled to only such reimbursement as may be provided under the Loral Payload
Agreement and its pro rata share (based on payments it has theretofore made in
respect thereof compared with the total payments made by ViaSat and Loral) of
any amounts actually refunded by the launch services provider and insurance
broker or carrier or any other third party in connection with any termination of
Satellite launch and associated services and Initial Insurance.

2.3.2 ViaSat shall obtain launch and in-orbit operations insurance for the
Satellite through the first anniversary of the launch date (the “Initial
Insurance”), and in orbit operations insurance (at its discretion) for the
Satellite after the Initial Insurance and through the End Of Life (together with
the Initial Insurance, “Satellite Insurance”). Loral’s interest in the Initial
Insurance shall be in an amount equal to the Loral Price for the Loral Payload
as defined in Article 3.1; provided that in the event ViaSat is not able to
obtain insurance for the entire Loral Price for the Loral Payload then Loral
shall be entitled to obtain supplemental insurance, and further provided that,
in the event that there is not sufficient insurance capacity available to obtain
such supplemental insurance on commercially reasonable terms and conditions,
Loral shall be entitled to participate in any insurance obtained by ViaSat in
such proportion so that the relative insurance for the Loral Payload shall be
15 percent of the amount of the Initial Insurance and the relative insurance for
the ViaSat Payload shall be 85 percent of the amount of the Initial Insurance.
ViaSat shall use commercially reasonable efforts to obtain the Initial Insurance
for the Satellite (including, launch and associated services and insurance
premium) on commercially reasonable terms and conditions, and providing for
coverage customary in the satellite insurance market, provided that the Initial
Insurance shall be placed with insurance companies that are in ViaSat’s good
faith opinion financially sound and responsible at the time the relevant
coverage is placed or renewed, and attach at launch and continue in effect until
no sooner than one year after launch, shall be for partial loss, constructive
total loss and total loss, including customary exclusions and shall, with
respect to the Loral Payload, include Loral (or its assignee) and its designee
(including any lender and/or collateral agent, with waivers of subrogation
therefor if commercially reasonably available) as named insured and additional
insured (and/or loss payee, if required), respectively, and provided further,
that for periods following the first anniversary of the launch of the Satellite,
in the event that ViaSat decides, in its sole discretion, to procure in-orbit
insurance for the Satellite, ViaSat shall offer to obtain in-orbit insurance on
the Loral Payload and timely disclose the available terms and conditions thereof
to Loral, but shall obtain such insurance only if so requested by Loral, and be
in an amount confirmed by Loral, in which event Loral will pay Loral’s
proportionate share of the cost thereof. ViaSat agrees to consult with Loral
during the procurement process for the Satellite Insurance. In the event ViaSat
decides not to procure in-orbit insurance on the Satellite or Loral declines
ViaSat’s offer to obtain in-orbit insurance on the Loral Payload, Loral may
purchase independent in-orbit insurance for the Loral Payload; provided, that
Loral will remain liable for its applicable portion of the Initial Insurance,
and any portion of the in-orbit insurance purchased for the Loral Payload at
Loral’s request and provided further that Loral shall, in all events, but not
prior to the earlier of (i) forty-five (45) days prior to the expiration of
Loral’s existing insurance for the Loral Payload and (ii) the date on which
ViaSat shall have received firm commitments (using reasonable efforts to do so
in a timely manner) from insurers for the Satellite Insurance it shall have
procured and so long as ViaSat is complying with its obligations under this
Section 2.3.2, be entitled to approach the insurance market and purchase, at its
own sole cost and expense, supplemental insurance on the Loral Payload, in
addition to any insurance procured (or to be procured) by ViaSat. In the event
Loral purchases independent or supplemental insurance hereunder, ViaSat shall
provide all commercially reasonable assistance and support to Loral with respect
to such insurance procurement. In the event the Satellite suffers a total loss
during the period starting at Intentional Ignition and ending at End of Life and
Loral has elected to participate in such insurance, then ViaSat shall provide to
Loral 15% of the net proceeds actually received from the Satellite Insurance,
which shall represent ViaSat’s sole obligation to Loral for such total loss. In
the event the Satellite suffers a partial loss, ViaSat shall provide to Loral
its proportionate share of the net insurance proceeds actually received from the
Initial Insurance and any in-orbit insurance associated with such partial loss,
if Loral shall have elected to participate in such insurance, calculated in
accordance with the terms of the insurance as follows: (1) the Parties will
share with respect to any loss that does not disproportionately affect either
the Loral Payload or the ViaSat Payload in the ratio of 15 percent
Loral/85 percent ViaSat; and (2) for losses that disproportionately affect one
Party’s payload, the proceeds shall be adjusted to reflect such disproportionate
impact; this shall represent ViaSat’s sole obligation to Loral for such partial
loss, other than the obligations set forth in Sections 2.3.3 and 2.3.4. Loral
shall cooperate in good faith with ViaSat in connection with the procurement by
ViaSat of the Satellite Insurance, including providing any necessary technical
or operational information regarding the Loral Payload. If there shall be a
dispute with insurers regarding the Initial Insurance, or any Satellite in-orbit
insurance in which Loral participates as contemplated by this Section 2.3.2,
ViaSat shall not settle any such dispute without first obtaining Loral’s prior
written consent, which consent will not be unreasonably withheld or delayed. For
avoidance of doubt, Loral shall be deemed to have elected to participate in the
Initial Insurance.

2.3.3 The following procedure shall be adhered to by ViaSat in the event of a
loss of primary power that impacts the payloads of both Parties:

(i) First, components of the Satellite will be powered down as necessary to
protect the overall health of the Satellite;

(ii) Second, bus components of the Satellite will be powered down to the extent
possible without affecting either Party’s payload or the overall health of the
Satellite;

(iii) Third, the Parties will enter into good faith discussions to determine the
required changes to the Satellite’s operation or configuration; and

(iv) In the event that the Parties are unable to mutually agree upon such
changes within forty-eight (48) hours after the relevant loss of primary power,
then the residual amount of primary power required to be shed will be allocated
between the payloads of ViaSat and Loral based on the ratio of the nominal
full-power operation of the Parties’ respective payloads. Such allocation will
initially be computed based on the final design specification for each Parties’
respective payload(s), and shall be subject to adjustment when actual saturated
power and efficiency data is determined during IOT (as defined in the Satellite
Contract). Each Party will determine in its sole judgment the appropriate
actions to be taken with respect to its payload(s) to shed the power allocated
to it pursuant to this Subsection (iv).

2.3.4 The following procedure shall be adhered to by ViaSat in the event of a
failure of a component part on the Satellite for which the redundant spare
components are drawn from a pool that could serve either the Loral or ViaSat
payloads: 

(i) First, redundant or spare components of the Satellite will be used taking
into consideration the protection of the overall health of the Satellite;

(ii) Second, subject to clause (iii) below, restoration of a failed component
part on the Satellite by a redundant or spare component on the Satellite shall
be done on a first failed, first restored basis on condition that the redundant
or spare component is technically capable of restoring the failed component and
is not already deployed to restore a failure, provided that, in the event of
failures occurring simultaneously or within 24 hours of each other, the
redundant or spare component shall first be used to restore the component on the
Satellite which restores the highest amount of the Satellite’s Designed Payload
Capacity; and

(iii) Third, to the extent all redundant or spare components that are
technically capable of restoring a failed component have already been deployed
to restore previous failures, then the redundant and spare components that have
been previously assigned shall be redeployed on terms as shall be agreed by
ViaSat and Loral (using their commercially reasonable efforts within 120 days
after the Effective Date); provided that in the event the Parties are unable to
reach agreement on such terms then ViaSat shall redeploy such spare and
redundant components in a fair and evenhanded manner, having due regard to the
interests of ViaSat and of Loral in the health and functionality of the
Satellite.

2.4. Ownership of the Common Elements. The Common Elements of the Satellite
shall be owned exclusively by ViaSat.
2.5. Cooperation. Each Party shall cooperate with and assist the other Party
from time to time as required to evidence such Party’s title to its applicable
portion of the Satellite, including executing a certificate of ownership or
other documents as may be reasonably requested by such Party to evidence the
title and rights to the Satellite set forth herein.
2.6. Satellite Construction and Operational Decisions. ViaSat shall also be
entitled to, with the consent of Loral, which consent shall not be unreasonably
withheld or delayed, decommission the Satellite without further liability to
Loral in the event of the destruction, total loss or constructive total loss of
the Satellite or when the on-board fuel on the Satellite reaches a level, or any
circumstance develops, which in ViaSat’s good faith opinion requires that the
Satellite be de-orbited to safely remove it from geostationary orbit in
accordance with applicable law or prudent and customary industry practice.
2.7. Satellite Resources for Loral Payload. Subject to the terms set forth in
this Section 2, ViaSat shall provide for those satellite resources and functions
used for the operation of both the ViaSat Payload and Loral Payload in a fair
and evenhanded manner, having due regard to the interests of Loral and ViaSat,
to permit the Loral Payload to be operated on the Satellite in accordance with
the payload technical specifications for the Loral Payload as provided in the
Satellite Contract from time to time. Loral will have the right to instruct the
TT&C provider directly with respect to the command of the Loral Payload,
provided such directions do not affect the Common Elements or the ViaSat
Payload.

2.8. Gateway Sharing. If a ViaSat gateway is configured with excess capacity
based on the Final Configuration (as defined in the Satellite Contract) (“Extra
Gateway”), then ViaSat shall provide written notice to Loral prior to the
procurement of Extra Gateway and thereby Loral shall have the option for a
period of 90 days to elect to participate in a sharing arrangement with ViaSat
as described herein for the Extra Gateway (“Gateway Share”). In the event Loral
elects to Gateway Share in accordance with the terms of this paragraph above,
then Loral shall have the right to utilize the excess capacity in the Extra
Gateway, upon (i) payment of its pro rata share (based on the ratio of the
capacity to be allocated to Loral to the total capacity of the Extra Gateway) of
the aggregate cost of constructing and testing the Extra Gateway and placing it
in service (including reasonable labor costs and other reasonable expenses of
ViaSat in provisioning such Extra Gateway) and (ii) its written binding
commitment to pay its pro rata share, based on such ratio, of future capital
costs of the Extra Gateway and operating and maintenance expenses of the Extra
Gateway from such time forth. In the event Loral elects to Gateway Share in
accordance with the terms above, then ViaSat will operate the Extra Gateway in a
fair and evenhanded manner, having due regard for its and its customers’
interests and the interests of Loral and its customers. Loral shall maintain
reasonable audit rights with respect to the costs and expenses paid by Loral to
ViaSat under this paragraph.
2.9. Branding. For the avoidance of doubt, Loral will not be required to market
capacity on the Loral Payload under the ViaSat name and shall have the right to
market such capacity under a trade name of its own choosing, which need not
mention or include the names “ViaSat” or “Leapfrog”.
2.10. Restrictions on Competition. During the term of this Agreement, neither
ViaSat nor any of its affiliates shall market satellite services provided by the
Satellite or any Replacement Satellite (“Competitive Services”) or intentionally
use the Satellite or any Replacement Satellite to provide Competitive Services
to user terminals located in Canada; and  none of Loral, Telesat or any of their
respective affiliates shall market Competitive Services or intentionally use the
Satellite or any Replacement Satellite to provide Competitive Services to user
terminals located outside of Canada. The parties acknowledge and agree that the
agreements and covenants contained in this Agreement are reasonable and valid in
geographical and temporal scope and in all other respects, and essential to
protect the value each party’s interest in the Satellite and any Replacement
Satellite. Nothing in this Section 2.10 shall constrain either Party from using
any other satellite at any other orbital location to provide satellite services
that are competitive with the Competitive Services.

ARTICLE 3

PAYMENT PLAN

3.1. Loral Price for Loral Payload. Based on a total estimated cost of
$400 million for manufacturing, launching, procuring Initial Insurance, and
operating the Satellite for 15 years, Loral would pay an aggregate price of
$60 million, as described in more detail below.

3.1.1 Loral shall pay to SS/L $36.9 million for the Loral Payload portion of the
Satellite (such payment, together with Loral’s share of expenses payable
pursuant to Section 3.1.2, the “Loral Price”) in accordance with the payment
plan set forth in the Loral Payload Agreement.

3.1.2 The Loral Price is based on the following estimated costs: (i)
$246 million for the Satellite (“Satellite Costs”); (ii) $41 million for the
Initial Insurance; (iii) $97 million for Satellite launch and associated
services (“Launch Costs”) and (iv) $14.7 million for Satellite telemetry,
tracking and command services for 15 years (“TT&C Costs”). Loral shall pay 15%
of the actual Launch Costs directly to ViaSat and 15% of the actual costs for
the Initial Insurance directly to ViaSat. ViaSat will be responsible for 85% of
the TT&C Costs provided under the TT&C Agreement, and Loral will be responsible
for the remainder.

3.1.3 There shall be no adjustment to the Loral Price hereunder for a price
adjustment under the Satellite Contract due to any capacity adjustment for the
ViaSat Payload pursuant to Articles 4.6 and 22.1 of the Satellite Contract. Cost
changes under the Satellite Contract resulting from changes requested by a Party
or a Party’s actions or omissions shall be paid as contemplated by
Section 2.2.1. In the event ViaSat makes a change to a Common Element which in
its reasonable opinion is necessary or advisable and such change benefits the
Loral Payload proportionately, Loral will be responsible for fifteen percent
(15%) of any increase in the Satellite Cost owed to SS/L associated with such
change to the Common Element(s). Such adjustment will be reflected in an
amendment to this Agreement, and the Payment Plan under the Loral Payload
Agreement will be correspondingly amended.

3.1.4 The Loral Price above does not include in-orbit insurance costs for the
Satellite during the period after the Initial Insurance. In the event ViaSat
decides to procure in-orbit insurance for the Satellite following expiration of
the Initial Insurance and Loral elects to cause the Loral Payload to be included
in that coverage, Loral shall pay to ViaSat 15% of the in-orbit insurance costs
for the Satellite for the period ending after the Initial Insurance and
continuing with any subsequent renewals by ViaSat of in-orbit insurance for the
Satellite through the End Of Life.

3.1.5 Loral shall also pay 15% of any other actual, reasonable and necessary
costs, liabilities or other payments made by ViaSat associated with
constructing, transporting, launching, operating or maintaining the Satellite to
the extent not included in the estimated costs described above, including in
orbit insurance renewals costs (but only if Loral elects to include the Loral
Payload in such insurance coverage) (“Other Costs”), provided that such Other
Costs benefit the Loral Payload proportionately with the ViaSat Payload. ViaSat
agrees to advise and consult with Loral prior to incurring any Other Costs in
excess of $1,000,000 in the aggregate, to provide Loral with a copy of an
invoice or other documentation related to the Other Costs prior to or at the
time ViaSat invoices Loral for such costs. For the avoidance of doubt, examples
of Other Costs include, without limitation, storage costs for Satellite in the
event of a launch delay and attorney’s fees required to collect on Satellite
Insurance, etc. Examples of expenses that will not constitute Other Costs
include attorney’s fees in connection with the negotiation of this transaction
and advice related hereto, general corporate overhead and executive management
of the Satellite, on site supervision of the manufacture of the Satellite and
Satellite monitoring activities at and following launch.

3.1.6 The Parties will invoice one another for any amounts under this Section 3.
ViaSat shall submit Loral such invoice no earlier than 30 days prior to ViaSat
incurring such cost. Loral shall pay ViaSat in full all such amounts within
30 days of receipt of such invoice. Late payments by one Party to the other
Party shall be subject to the provisions of Section 20.1 below.

ARTICLE 4

REVENUE FROM BEAMS

4.1. Revenues from Beams. Except as set forth in Section 4.2 below, Loral shall
be entitled to all revenues generated from the Loral Payload and ViaSat shall be
entitled to all revenues generated from the ViaSat Payload.
4.2. Revenue Share Transactions.

4.2.1 In the event Loral has not on or before October 31, 2009 assigned this
Agreement to Telesat or a third party or otherwise sold or leased the Loral
Payload to Telesat or a third party, then ViaSat agrees, if so requested by
Loral, to contribute to Loral for each of its service gateway facilities the
requisite next-generation hub equipment (SMTS equipment) in consideration for
the list price thereof (the “SMTS Cost”), and thereafter (until the End of Life
of the Satellite) ViaSat shall be entitled to a percentage of the revenues
earned by Loral (or any affiliate of Loral that owns the Loral Payload) from the
sale or lease of capacity on the Loral Payload equal to a fraction, the
numerator of which is the SMTS Cost, and the denominator of which is the sum of
(i) the SMTS Cost, (ii) the Loral Price and (iii) the sum of all other capital
expenditures made by Loral and its affiliates in connection with the business in
question. In that event, the parties will enter into appropriate, separate
agreements to implement the foregoing. ViaSat shall maintain reasonable audit
rights with respect to the revenue share transaction described above.

4.3. Exclusivity Provisions. In consideration of ViaSat’s obligations set forth
in Section 4.4 below, ViaSat shall through the End of Life of the Satellite
remain the sole and exclusive supplier of end-users broadband terminals (indoor
modems and outdoor transceivers, antenna units and related software) and hub
(SMTS) equipment for any two way service operated by a Canadian Operation
(defined below) over the Loral Payload; provided that the terms of this
paragraph shall continue to apply so long as (i) ViaSat remains in the business
of the design, manufacture and distribution of equipment suitable for such
applications for Eutelsat or other significant customers in addition to Loral,
(ii) such terminals and equipment are of merchantable quality, (iii) and such
terminals and equipment perform in accordance with final specifications provided
to the Key Distributor (defined below), which shall be generally consistent with
the specifications described on Annex 4.3 attached hereto and ViaSat does not
materially breach the contractual obligations between ViaSat and Loral with
respect to such performance specifications (collectively, the “ViaSat
Obligations”). In the event ViaSat is in material breach of the ViaSat
Obligations, the Canadian Operator shall provide notice to ViaSat of such breach
and provide ViaSat no less than 60 days to cure such breach (and an opportunity
to arbitrate the matter hereunder) prior to the ViaSat Obligations terminating.
4.4. Favored Pricing. ViaSat agrees to provide any Person operating (or selling)
a two way broadband service over the Loral Payload (“Canadian Operator”) with
the same price (based on the then-current total price for terminals (indoor and
outdoor units together)) being delivered to the Key Distributor (defined below)
for ViaSat’s next generation Surfbeam equipment (“Equipment”) that is provided
to the Key Distributor; provided, that the Canadian Operator must purchase the
Equipment on the same terms and conditions as the Key Distributor, including
warranty terms, delivery lead times, annual maintenance fees, and support levels
(but excluding terms related to the minimum number of aggregate committed
terminals). ViaSat agrees to provide commercially reasonable pricing for any
additional terms or items requested by the Canadian Operator. For purposes of
this Agreement, “Key Distributor” means the distributor (and the pricing and
terms of such distributor) selected by the Canadian Operator among the
distributors purchasing Equipment at the time the Canadian Operator first enters
into an agreement to purchase such Equipment from ViaSat. In the event any
distributor is purchasing and taking delivery of user terminals at a lower total
terminal price (indoor and outdoor unit together) than the price provided to the
Canadian Operator (the “Improved Distributor’), ViaSat shall inform the Canadian
Operator of such lower price (and the terms under which the Improved Distributor
is purchasing terminals). The Canadian Operator shall then have the right for a
reasonable period of time (no longer than 60 days) to elect to substitute the
pricing and terms of the Key Distributor (for future orders) for the terminal
pricing and terms of the Improved Distributor. Thereafter, in the event there is
a new Improved Distributor, then the Canadian Operator shall again maintain the
rights to substitute terminal pricing and terms described above. The terms of
this paragraph shall not apply to limited quantities of terminals provided at
discounted (or no cost) pricing that may be sold or loaned to a potential
distributor for testing or demonstration purposes. In the event ViaSat enters
into an agreement with a Key Distributor or Improved Distributor that provides
that such Key Distributor or Improved Distributor is to receive the lowest
pricing of any distributor, then the Canadian Operator agrees that ViaSat can
charge a per unit price $1.00 higher to the Canadian Operator than such
distributor.

ARTICLE 5

THE SATELLITE

5.1. Satellite Specifications. Subject to Section 2.2, the Satellite shall have
the design and other specifications as are currently set forth in the Satellite
Contract. Loral acknowledges the final specifications of the Satellite will be
determined in accordance with Section 2.1B of the Satellite Contract.
5.2. Modifications of Loral Payload. Subject to ViaSat’s right to designate the
Final Configuration (defined in the Satellite Contract), the location of the
beams associated with the Loral Payload on the Satellite may be modified by SS/L
as requested by Loral prior to January 25, 2008 in accordance with the Satellite
Contract. Any costs associated with such modification, if any, shall be borne
solely by Loral.
5.3. ViaSat Actions. Subject to Article 2 hereof, Loral acknowledges that it has
reviewed the Satellite Contract (as in effect as of the date hereof) and agrees
to all the terms and conditions contained therein and that it shall be bound by
all actions taken by ViaSat with respect thereto, and with regard to the
selection of the launch services provider (or with regard to the launch services
contract), selection of the broker for insurance for the Satellite (or with
regard to the insurance broker contract), selection of the insurance for the
Satellite (or with regard to the insurance contracts) and other service
providers (and other service provider contracts) associated with the design,
construction, testing, launch and operation of the Satellite. ViaSat will,
nonetheless, consult with Loral concerning such actions and will make its
decisions in a fair and evenhanded manner, having due regard to its interests
and the interests of Loral in the health and functionality of the Satellite and
the timely launch of the Satellite.
5.4. Limited Representations. Loral acknowledges that:

VIASAT HAS NOT MADE, NOR DOES IT MAKE, ANY REPRESENTATION OR WARRANTY, WHETHER
WRITTEN OR ORAL, EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION, ANY WARRANTY
OF DESIGN, OPERATION, CONDITION, QUALITY, SUITABILITY OR MERCHANTABILITY OR
FITNESS FOR USE OR FOR A PARTICULAR PURPOSE, ABSENCE OF LATENT OR OTHER DEFECTS,
WHETHER OR NOT DISCOVERABLE, WITH REGARD TO THE SATELLITE OR ANY OTHER
DELIVERABLE ITEM UNDER THE SATELLITE CONTRACT, AND VIASAT HAS NOT MADE ANY
WARRANTY WITH RESPECT TO THE PERFORMANCE OF ANY LAUNCH VEHICLE.

5.5. No Fault. Loral agrees to be bound by the no-fault, no-subrogation
inter-party waiver of liability and related indemnity provisions provided in the
Launch Services Agreement and to cause its contractors and subcontractors at any
tier (including suppliers of any kind) that are involved in any performance of
this Agreement and any other person who through Loral has an interest in the
Satellite or any transponder thereon, as required by the Launch Services
Agreement, to accede to such waiver. Loral shall execute and deliver any
instrument that may be reasonably required by the Launch Agency to evidence its
agreement to be bound by such waiver. In no event shall such no-fault,
no-subrogation inter-party waiver and related indemnity provisions have any
effect on the rights, obligations, and liabilities of and between Loral and
ViaSat under this Agreement or under the other Transaction Documents, and Loral
shall cause Telesat or any other purchaser of the Loral Payload to be bound by
the provisions of this Section.
5.6. Indemnity. (a) Loral shall indemnify, defend, and hold harmless ViaSat, its
officers, directors, shareholders, employees, subcontractors and agents (“ViaSat
Indemnitees”) from and against all liability, damages, losses, claims, demands,
actions, judgments and costs, including legal fees arising from (i) damage to
any property, and for injury to or death of any person, including employees or
agents of ViaSat and any third parties, resulting from any willful misconduct of
Loral relating to this Agreement; (ii) any claim of interference with or
disruption of communications caused by any person using, accessing, receiving
transmissions or communicating with the Loral Payload; (iii) claims for libel,
defamation, passing off, slander, copyright infringement, other intellectual
property right infringement or other claims relating to the content of
programming, video, data, voice or other material transmitted on, to or from the
Loral Payload; (iv) any claims relating to any warranty or representation made
by Loral to a third party; (v) to the extent permitted by law, any fines,
penalties and forfeitures arising out of or relating to any proceeding against
or involving ViaSat Indemnitees arising out of any alleged violation of any law
by Loral, its affiliates, agents or customers; (vi) any claims alleging
infringement of any letters, patent, copyright, trademark or other intellectual
property rights caused by the Satellite or the use or operation thereof.

(b) ViaSat shall indemnify, defend, and hold harmless Loral, its officers,
directors, shareholders, employees, subcontractors and agents (“Loral
Indemnitees”) from and against all liability, damages, losses, claims, demands,
actions, judgments and costs, including legal fees arising from (i) damage to
any property, and for injury to or death of any person, including employees or
agents of Loral and any third parties, resulting from any willful misconduct of
ViaSat relating to this Agreement; (ii) any claim of interference with or
disruption of communications caused by any person using, accessing, receiving
transmissions or communicating with the ViaSat Payload; (iii) claims for libel,
defamation, passing off, slander, copyright infringement, other intellectual
property right infringement or other claims relating to the content of
programming, video, data, voice or other material transmitted on, to or from the
ViaSat Payload; (iv) any claims relating to any warranty or representation made
by ViaSat to a third party; (v) to the extent permitted by law, any fines,
penalties and forfeitures arising out of or relating to any proceeding against
or involving Loral Indemnitees arising out of any alleged violation of any law
by ViaSat, its affiliates, agents or customers; (vi) any claims alleging
infringement of any letters, patent, copyright, trademark or other intellectual
property rights caused by the Satellite or the use or operation thereof.

(c) NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY OR ANY OTHER PERSON OR
ENTITY FOR INDIRECT, SPECIAL, INCIDENTAL, CONSEQUENTIAL, PUNITIVE, OR EXEMPLARY
DAMAGES ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT.

5.7. Action to Protect Satellite. ViaSat shall have sole and exclusive control
of operation of the Satellite, subject to consultation with Loral, and shall
exercise its control in a fair and evenhanded manner, having due regard to its
interests and the interests of Loral in the health and functionality of the
Satellite. Notwithstanding anything to the contrary herein, if circumstances
occur which in ViaSat’s reasonable judgment pose a threat to the stable
operation or health of the Satellite, including without limitation any failure
of the Satellite to meet its performance specifications (including but not
limited to permanent or recurrent shortage of electric power or a material
breach in the operating or Satellite payload access procedures by Loral or its
designees or customers), ViaSat shall have the right to take any action it
reasonably believes necessary to protect the Satellite, including discontinuance
or suspension of operation of the Satellite, any transponders (including the
Loral Payload) without any liability to Loral, its designees or customers so
long as it provides notice to Loral in accordance with the terms of this
paragraph below and proceeds in a fair and evenhanded manner, without
discrimination against the Loral Payload or the customers it serves. ViaSat
shall provide Loral as much notice as practical under the circumstances of any
such discontinuance or suspension of operation of the Satellite payload or the
Loral Payload (or portion thereof). Under no circumstances shall ViaSat be
responsible for any loss or damage to Loral, its designees or customers for any
action taken by ViaSat in conformity with this Section 5.7, except to the extent
that ViaSat’s actions are not taken in good faith and result in a
disproportionate damage to the Loral Payload or the customers it serves.
Notwithstanding anything to the contrary herein, ViaSat shall operate the
Satellite in accordance with applicable regulations and subject to applicable
regulatory authorities.

ARTICLE 6

REPRESENTATIONS AND WARRANTIES OF THE PARTIES

Each of the Parties, as of the date hereof, hereby represents and warrants to
the other, as follows:
6.1. Organization and Standing. It is a corporation duly organized, validly
existing and in good standing under the laws of the place of its incorporation
and has all requisite corporate power and authority to own, lease and operate
its properties and to carry on its businesses as now being conducted, except
where the failure to be so organized, existing and in good standing or to have
such power and authority would neither have a material adverse effect on its
financial condition, business or results of operation nor materially impair or
delay its ability to consummate the transactions contemplated hereby (a
“Material Adverse Effect”).
6.2. Authority Relative to this Agreement. It has all corporate power and
authority to execute and deliver this Agreement and the other Transaction
Documents, and to perform all of its obligations hereunder and thereunder. Its
execution and delivery of this Agreement and the other Transaction Documents to
which it is a party and its performance of its obligations hereunder and
thereunder have been duly authorized by all necessary and proper corporate
action. This Agreement and the other Transaction Documents to which it is a
party have been duly executed and delivered by it and constitute the legal,
valid and binding obligations, enforceable against it in accordance with their
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
and similar laws relating to or affecting creditors’ rights and subject, as to
enforceability, to general principles of equity (regardless whether enforcement
is sought in a proceeding in equity or at law).
6.3. Noncontravention. Its execution and delivery of this Agreement and the
other Transaction Documents to which it is a party, its performance of its
obligations to be performed hereunder and thereunder and the consummation of the
transactions contemplated hereby and thereby will not (i) contravene or conflict
with its charter, by-laws or other organizational documents; (ii) contravene or
conflict with or constitute a violation of any provision of any laws or license
to which it or any of its properties or assets is subject; or (iii) conflict
with, result in a breach of, constitute a default under, result in the
acceleration of, cause it to make an offer to purchase under, create in any
Person the right to accelerate, terminate, modify or cancel, require any notice
or give rise to a loss of any benefit under, any contract, lease, lien or other
arrangement to which it is a party or by which is bound or to which any of its
properties or assets is subject or result in the creation or imposition of any
liens on any of its assets, other than any loss of benefit, lien or any other
such event which would not have a Material Adverse Effect.
6.4. Governmental Proceeding; Litigation. There is not in effect any judgment,
order, writ, decree, stipulation or injunction by or with any governmental
entity to which it or any of its Affiliates is party or by which it or any of
its Affiliates or any properties or assets of any of the foregoing is bound, and
which relates to or affects this Agreement or the transactions contemplated
hereby, and neither it nor any of its Affiliates is party to, engaged in or, to
its Knowledge, threatened with any Action which relates to or affects this
Agreement or the transactions contemplated hereby, and, to its Knowledge, no
event has occurred and no condition exists which could reasonably be expected to
result in any such Action. Neither it nor any of its Affiliates is in default
under or with respect to any judgment, ruling, order, writ, decree, stipulation
or injunction of the type described in this Paragraph.
6.5. Lawful Purposes. Each of ViaSat and Loral agrees, and each will require any
lessee or user of the Satellite, including the Loral Payload, to agree to
restrict its use of the Satellite (including the Loral Payload) transmission
capacity only for any lawful purpose and agrees to comply in all material
respects with all applicable laws and government regulations. Each party shall
be solely responsible for obtaining all governmental authorizations, and
complying with all applicable governmental regulations, relating to the
construction and operation of its respective payload. Each party acknowledges
that governmental licensing for its payload will need to be coordinated with the
governmental licensing of the other Party’s payload, including potentially
requiring an exchange of letters between the licensing administrations, and each
Party hereby agrees to consult and cooperate with the other Party in all
reasonable respects in such regard.

ARTICLE 7

REPLACEMENT RIGHTS

7.1. End of Life. In the period beginning fifty (50) months and ending forty
(40) months prior the then-expected End of Life of the Satellite, Loral shall
send written notice in good faith (the date of such notice, the “Replacement
Satellite Notice Date”) to ViaSat stating whether or not it desires to enter
into a beam sharing agreement (consistent with the terms hereof) for any ViaSat
replacement satellite (“Replacement Satellite”) to be placed in the 115 WL or a
nearby (within one degree) orbital location (any such location, the “Subject
Slot”). In the event that Loral provides such notice to ViaSat by the
Replacement Satellite Notice Date and ViaSat contracts for a Replacement
Satellite in the Subject Slot, ViaSat shall, so long as it does not (after
ViaSat using commercially reasonable efforts to design a payload similar to the
Loral Payload onto such Replacement Satellite) substantively adversely affect
the Replacement Satellite (from a technical, reliability, regulatory and risk
perspective), offer to Loral the opportunity to enter into an arrangement
consistent with the terms herein with respect to the Replacement Satellite,
providing Loral with substantially similar rights and benefits to those provided
by the arrangement contemplated hereby, including, without limitation,
provisions substantially similar to this Section 7.1 with respect to Loral’s
right to an arrangement consistent with the terms herein with respect to
replacement satellites. In the event ViaSat contracts for the Replacement
Satellite (or replaces a replacement satellite) and ViaSat was unable to place a
Loral payload on such Replacement Satellite because it substantively adversely
affected the Replacement Satellite, Loral shall maintain the right co-locate a
Satellite in the Subject Slot and coordinate such satellite in accordance with
the Cooperation Agreement. In the event ViaSat contracts for the Replacement
Satellite (or replaces a replacement satellite) and Loral has not expressed its
desire to enter into an arrangement with ViaSat for the Replacement Satellite by
the Replacement Satellite Notice Date, then Loral shall not be entitled to place
a satellite in the Subject Slot for the life of such satellite and Loral will
(at ViaSat’s expense) cooperate as ViaSat shall reasonably request, in all
necessary or appropriate regulatory actions and proceedings to effectuate the
foregoing, including, without limitation, granting ViaSat a sublicense for the
life of such replacement satellite to Loral’s rights to the Subject Slot, as
applicable. ViaSat shall have the initial right to replace the Satellite with
the Replacement Satellite (and any additional replacement satellites) at the
Subject Slot but in the event ViaSat elects not contract for the Replacement
Satellite (or any other replacement satellite) at its End of Life, then Loral
will have the right thereafter to place a satellite of its own in the Subject
Slot, and ViaSat will (at Loral’s expense) cooperate as Loral shall reasonably
request, in all necessary or appropriate regulatory actions and proceedings to
effectuate the foregoing, including, without limitation, granting Loral a
sublicense for the life of such replacement satellite to ViaSat’s rights to the
Subject Slot, as applicable. For the avoidance of doubt, the Parties agree that
the Parties’ rights with respect to replacement satellites in the Subject Slot
are not limited to the first replacement satellite, but shall apply to all
replacement satellites, and that similarly, Loral’s right to place its own
satellite in the Subject Slot shall apply not only to ViaSat’s election not to
contract for a Replacement Satellite, but to all follow-on replacement
satellites that are thereafter placed in the Subject Slot.
7.2. Replacement Right. If, after reasonable consultation, ViaSat and Loral are
unable to reach agreement concerning the terms and conditions of their joint
financial participation in a satellite to replace the Satellite before the end
of its useful life, ViaSat shall have the right (but not the obligation) to
purchase the Loral Payload from Loral (at no cost) and replace the Loral Payload
with an alternative payload on an alternate satellite (“Alternate Satellite”)
with equal or better capacity and coverage as the Loral Payload (“Substitute
Payload”) with reasonably minimal interruption in service or changeover costs to
Loral or its customers. ViaSat shall provide the Substitute Payload for use by
Loral through the projected End of Life of the Satellite (“Original Satellite
Life”) at no additional cost to Loral on terms and conditions that preserve for
Loral benefits equivalent to those contemplated by this Agreement, including
without limitation its rights under Section 7.1. ViaSat shall provide Loral with
access to the Substitute Payload for the life of the Alternate Satellite
beginning after the Original Satellite Life (such period referred to herein as
the “Follow On Period”) on terms and pricing consistent with Article 3 above,
with appropriate reduction in price to reflect the shorter duration of the
Follow On Period. Loral shall (at ViaSat’s expense) cooperate, as ViaSat shall
reasonably request, in all necessary or appropriate regulatory actions and
proceedings to effectuate the foregoing.

ARTICLE 8

REASONABLE CHANGES

8.1. ViaSat Reasonable Changes. ViaSat agrees to negotiate in good faith and use
reasonable efforts to amend the terms of this Agreement as may be reasonably
requested by Loral to accommodate Loral in its assignment of the terms of this
Agreement and/or the sale of the Loral Payload.
8.2. Loral Reasonable Changes. Loral agrees to negotiate in good faith and use
reasonable efforts to amend the terms of this Agreement as may be reasonably
requested by ViaSat to accommodate ViaSat in obtaining investments for the
business operated with the ViaSat Payload.

ARTICLE 9

RESERVED

ARTICLE 10

RESERVED

ARTICLE 11

RESERVED

ARTICLE 12

EFFECTIVE DATE OF THIS AGREEMENT

This Agreement shall become effective on the date (the “Effective Date”) set
forth on the signature page hereof.

ARTICLE 13

PLEDGES

13.1. Rights to Pledge. Each Party shall have the right to pledge, mortgage,
charge, grant any security interest in, or otherwise encumber all or part of its
interest in its respective payload (and, in the case of ViaSat, the Common
Elements), Deliverables, work-in-process under the Satellite Contract and such
Party’s rights under this Agreement and the agreements contemplated hereby,
provided that:

(a) such Party shall remain liable for all obligations hereunder;

(b) the encumbrance shall be subject to any necessary approvals or restrictions
of any relevant governmental authority or telecommunications administration; and

(c) any financing by Loral of the Loral Payload shall be structured so as not to
interfere with or preclude any financing by ViaSat of the other portions of the
Satellite and shall include intercreditor arrangements on terms reasonably
satisfactory to ViaSat and its creditors that shall facilitate such financing by
ViaSat, provided that, subject to the foregoing, ViaSat shall work cooperatively
with Loral and Telesat and use reasonable efforts to accommodate their current
and planned financing requirements with respect to the Loral Payload; and

(d) satisfactory arrangements as agreed between the Parties (including a Party’s
lenders) shall have been made to recognize and protect the rights of the other
Party and its lenders under this Agreement and the Transaction Documents.

Each of the Parties acknowledges and agrees that the other Party, in the course
of the negotiation of this Agreement, used all commercially reasonable efforts
to avoid any restriction on its ability to pledge its assets for any purpose,
and that those negotiations resulted in the foregoing provisions.

ARTICLE 14

RESERVED

ARTICLE 15

RELATIONSHIP OF THE PARTIES

15.1. No Partnership. The rights and obligations of the Parties hereunder shall
be individual, not joint or collective. It is not the intention of the Parties
to create, nor shall this be deemed or construed to create a partnership, joint
venture, association or trust, or as authorizing any Party to act as an agent,
servant or employee for any other party for any purpose except as explicitly set
forth herein.

ARTICLE 16

TAXES

ViaSat shall be responsible for the payment of any and all sales, use, gross
receipts, excise and other taxes (collectively “Taxes”) assessed solely and
exclusively on the construction, use and operation or addition of value to its
payload on the Satellite, and ViaSat shall indemnify Loral from any such Taxes.
Loral shall be responsible for the payment of any and all Taxes assessed solely
and exclusively on the construction, use and operation or addition of value to
the payload on the Satellite, and Loral shall indemnify ViaSat from any such
Taxes. The Parties shall share responsibility (ViaSat 85% and Loral 15%) for any
and all Taxes assessed on the construction, use and operation or addition of
value to any and all Common Elements, and each Party shall indemnify the other
Party from its respective portion of such Taxes.

ARTICLE 17

ENTIRE AGREEMENT, TRANSACTION DOCUMENTS

17.1. Transaction Documents. The Parties agree and acknowledge that the
following agreements are being entered into contemporaneously herewith (such
agreements, the “Transaction Documents”):

(a) the Satellite Contract

(b) the Loral Payload Agreement

(c) the TT&C Agreement

(d) the Option Agreement

(e) the Cooperation Agreement

17.2. Entire Agreement. This Agreement and the other Transaction Documents
together constitute the entire agreement and understanding between the Parties
in connection with the transactions hereby contemplated. The Transaction
Documents supersede all previous agreements, arrangements and understandings
between the Parties with regard to such transaction which shall cease to have
any further force or effect. No Party is entering into any of the Transaction
Documents or any of the arrangements hereby contemplated in reliance upon any
representation, warranty or undertaking which is not expressly set out or
referred to in any of the Transaction Documents.

ARTICLE 18

TERMINATION

18.1. Termination. Unless terminated sooner pursuant to this Section 18, this
Agreement shall continue in full force and effect until the end of life of the
last replacement satellite placed in the Subject Slot pursuant to Section 7.1.
This Agreement may be terminated as follows:

(a) By mutual written agreement of the Parties;

(b) By either Party by written notice to the other and in accordance with
Article 20 hereof in the event of a default by the other Party provided such
default meets the requirements stated in said Article 20; and

(c) By either Party by written notice to the other if the other Party becomes
insolvent, enters into a general suspension of payments, bankruptcy, makes a
general assignment for the benefit of creditors, admits in writing its inability
to pay debts as they mature, suffers or permits the appointment of a receiver
for substantially all of its business or assets, or avails itself of or becomes
subject to any other judicial or administrative proceeding that relates to
insolvency or protection of creditors’ rights (each an “Insolvency Event”). In
the event Loral has an Insolvency Event, then ViaSat shall have a right of first
refusal or option to purchase the Loral Payload on the same terms and conditions
as may be offered to any third party in a sale of such Party’s assets, including
any auction or liquidation sale.

18.2. Effect of Termination. Termination of this Agreement shall not affect:
(i) either Party’s obligations under any other Transaction Document; or
(ii) either Party’s obligations pursuant to Articles 2, 5.6, 5.7, 13, 15, 16 and
22-25 of this Agreement, which obligations shall expressly continue for so long
as both Parties possess an economic interest in the Satellite, and Alternate
Satellite, or a replacement satellite contemplated by Section 7.1, as the case
may be.

ARTICLE 19

FORCE MAJEURE

19.1. Force Majeure. Neither Party shall be liable for nonperformance or delays
in performance when caused by acts or events which are beyond the reasonable
control of the delayed Party, including but not limited to the following: acts
of God, acts of the public enemy, acts government in its sovereign (and not
contractual) capacity, strikes or other labor disturbances, hurricanes,
earthquakes, fires, floods, epidemics, embargoes, war, and riots (“Force
Majeure”). In the event of any such delay, the date of delivery or of
performance of the obligation affected by the force majeure event shall be
extended for a period equal to the effect of time lost by reason of the delay.
19.2. Notice. A Party claiming delay in delivery or performance due to an event
of Force Majeure as set forth herein shall as soon as practicable send written
notice thereof and a statement of particulars to the other Party. Upon the
cessation of the Force Majeure event, the Party claiming delay in delivery or
performance of its obligations hereunder shall promptly notify the other Party
of such cessation.
19.3. Affected Party. The Party affected shall take appropriate measures to
minimize or remove the effects of the event of Force Majeure and, within the
shortest time possible, shall attempt to resume performance of the obligations
affected by the event of force majeure.
19.4. Mitigation Duty. Each Party shall use its reasonable efforts to minimize
the losses and damages caused and/or to be caused to the other Party by an event
of Force Majeure. Both Parties shall consult as soon as possible to find an
appropriate solution.

ARTICLE 20

DEFAULT

20.1. Monetary Default. Should either ViaSat or Loral fail to make timely
payment of any amount required to be paid to the other Party hereunder in
accordance with the provisions defined herein, and such failure to pay shall
have continued for a period of 60 days, the Party in breach shall pay interest
to the other Party at the 30-day LIBOR rate plus three percent (3%) per annum in
respect of the amounts in arrears. Such interest shall be calculated on a daily
basis from the date payment was due until the date payment is received by the
non-breaching Party. Should the Party in breach continue to fail to make such
payment for a period of nine (9) months in the aggregate, then in addition to
the interest amount due from the breaching Party, the other Party shall have the
right to terminate this Agreement and to claim damages from the Party in breach
in accordance with the provisions of Paragraph 20.3 hereof.
20.2. Non-Monetary Default. Should either ViaSat or Loral fail to cure a
material breach of any provisions of this Agreement (other than provisions
regarding payment of monies, which are provided for in Paragraph 20.1 above)
within forty-five (45) days after receipt of written notice from the other Party
outlining such breach, then the other, non-breaching Party shall have the right
to terminate this Agreement and to claim damages from the Party in breach in
accordance with the provisions of Paragraph 20.3 hereof.
20.3. Indemnification. If the other Party suffers any cost, liability or loss as
a direct result of a material breach of this Agreement by any Party, and such
breach shall not have been cured by such Party within forty-five (45) days from
receipt of notice of breach, the Party in breach shall indemnify and hold the
non-breaching Party harmless in respect of any such cost, liability or loss;
provided always, however, that in no event shall a Party be liable under any
theory of tort, contract, strict liability, or other legal or equitable theory,
for any indirect, special, incidental, or consequential loss or damage
(including without limitation, loss of profit or business opportunity).

ARTICLE 21

CONFIDENTIALITY

21.1. Press Release. No press release, announcement or disclosure to a third
party concerning the transactions contemplated hereby will be made by any Party
hereto without the prior consent of the other Party hereto, except as such
release, announcement or disclosure may be: (a) required by law or the rules of
any applicable securities exchange; (b) necessary to be made to a Party’s
lenders for financing purposes provided that such lenders agree to maintain the
confidentiality of any such disclosed information on customary and reasonable
terms; or (c) is or becomes publicly known, otherwise than as a consequence of a
breach of this Agreement.
21.2. NDA. The Parties have executed a Confidentiality Agreement dated March 8,
2006 (as amended on April 27, 2007) covering disclosure of information that may
be made in connection with the Parties’ performance under this Agreement and the
Transaction Documents. The rights and obligations thereunder shall apply to all
such proprietary information disclosed in the implementation or performance of
this Agreement.

ARTICLE 22

ASSIGNMENT

22.1. General Assignment. This Agreement shall be binding upon and shall inure
to the benefit of the Parties hereto and their respective successors and
permitted assigns. Loral may assign its rights and obligations hereunder in part
or whole without the consent of the other Party so long as the relevant assignee
entity expressly assumes all of the assigning Party’s rights and obligations
hereunder; provided, that such assignee shall also agree to be bound and act in
accordance with the terms of the Cooperation Agreement; provided, further that
such assignee shall not be entitled to the benefits and rights set forth in
Sections 4.4 or 7 without the prior written consent of ViaSat (such consent not
to be unreasonably withheld). ViaSat hereby provides prior written consent for
Loral to assign this Agreement to Telesat as long as Telesat expressly assumes
all of Loral’s rights and obligations hereunder. Neither Party shall provide any
technical information related to the Satellite to any third party (including
Affiliates) unless and until such third party executes a confidentiality
agreement with the other Party with such terms as such other Party reasonably
determines are appropriate for such third party, and the provision of such
technical information complies with ITAR. Neither Party shall transfer its
interest in the Satellite to any party who does not assume such Party’s
obligations hereunder. No assignment of this Agreement shall relieve the
assigning Party of its financial obligations hereunder, except that an
assignment of this Agreement by Loral to Telesat or any other entity with a
credit rating on senior debt of B2 or better from Moody’s (or the equivalent)
shall so relieve Loral, and an assignment of this Agreement by ViaSat to a
wholly-owned subsidiary of ViaSat or ViaSat majority-owned or controlled joint
venture formed to own and operate the Satellite and conduct its business or any
other entity with a credit rating on senior debt of B2 or better from Moody’s
(or the equivalent), in connection with the transfer of ViaSat’s interest in the
Satellite to such entity shall so relieve ViaSat. These provisions shall apply
to successive assignments of this Agreement. References to a Party following an
assignment permitted hereunder shall, following such assignment, refer to such
Party’s assignee. In the event that Loral assigns its rights and obligations
pursuant to this Article 22.1 to Telesat or another non-U.S. entity, ViaSat
agrees that it shall use commercially reasonable efforts to obtain all permits,
consents, approvals, or licenses that may be required by the United States
Federal Communications Commission, Department of State Directorate of Defense
Trade Controls, or the Department of Commerce Bureau of Industry and Security,
or other relevant United States government or regulatory agency, for the
performance of its obligations hereunder to the assignee, and, in particular, to
authorize ViaSat to provide such technical data or defense services to the
assignee concerning the Satellite and its operations sufficient for ViaSat to
satisfy its obligations under this Agreement. It is understood and agreed that
ViaSat shall have the right to assign this Agreement as otherwise permitted by
this Section 22.1 excluding ViaSat’s rights and obligations under Sections 4.2,
4.3 and 4.4, provided that ViaSat shall remain fully responsible for the
obligations so excluded from assignment; provided further that in the event
ViaSat partially assigns this Agreement in accordance with the foregoing clause,
the parties will enter into appropriate, separate agreements reflecting such
partial assignment.
22.2. Security Interests. Either Party may assign its rights under this
Agreement without the consent of the other Party as security and, subject to
Section 13.1, otherwise grant security interests in its rights hereunder to
lenders that provide financing to such Party, and the other Party agrees to
consent to such assignment in a form reasonably requested by the first Party and
any lenders and/or investors providing financing to ViaSat.

ARTICLE 23

GOVERNING LAW

23.1. Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of California without giving effect to the
choice of law principles therein.

ARTICLE 24

DISPUTE RESOLUTION

24.1. Arbitration. The Parties shall use reasonable efforts to settle all
disputes by mutual agreement. Prior to the institution of any arbitration
claims, the Parties shall use reasonable efforts to settle all disputes arising
out of or in connection with the interpretation, performance, or nonperformance
by either Party of its obligations under this Agreement. If a dispute is not
settled within thirty (30) days after notification by one Party to the other
that a dispute exists, the dispute shall be referred to and finally resolved by
arbitration as provided by this Section.

The arbitration shall be administered by the American Arbitration Association
(the “AAA”), in accordance with the AAA Arbitration Rules as modified by this
Agreement. The cost of arbitration, including the fees and expenses of the
arbitrator or arbitrators, shall be shared equally by the Parties unless the
award otherwise provides. Each Party shall bear its own attorneys’ fees and
costs associated with the arbitration. The arbitration award shall be final and
binding upon the Parties, not subject to appeal to the extent that said waiver
may be validly made, and carried out without delay by them. Judgment on the
award may be entered in any court of competent jurisdiction. The arbitration
shall take place in Denver, CO and be conducted in the English language. The
arbitrators shall determine the matters in dispute in accordance with the laws
of California.

Disputes shall be administered by a panel of three (3) arbitrators, one of whom
shall be selected by each of the Parties and the third of whom shall be selected
jointly by the first two arbitrators. All arbitrators shall: (a) have no
relationship to any of the Parties; and (b) be practicing attorneys or judges
with experience in international commercial agreements or communications
matters. The arbitral panel shall permit the Parties to conduct discovery of
each other’s books, records and witnesses, including the taking of depositions
and the answering of interrogatories.

Notwithstanding the foregoing, a party may obtain preliminary or temporary
injunctive relief, including specific performance, at any time from a court of
competent jurisdiction where irreparable harm to that party is threatened by
another party’s acts or omissions; provided, however, that requests for
permanent injunctive relief shall be arbitrated pursuant to the process set
forth above. Pending final resolution of any dispute (including the informal
dispute resolution process and litigation), each party hereunder shall perform
all its obligations under this Agreement.

ARTICLE 25

NOTICES

25.1. Notices. All notices regarding technical or operational matters requiring
immediate attention will be given by telephone followed within a reasonable
period of time by written notification by facsimile or electronic mail
transmission and shall be deemed to be received upon actual contact with the
specified contact person by telephone or upon confirmation of a facsimile or
electronic mail transmission. All other notices and requests will be in writing
delivered to the address(es) set forth below and shall be deemed to be received
upon actual delivery by a recognized courier service or personal delivery or
upon confirmation of a facsimile or electronic mail transmission:

If to Loral, to:

Avi Katz, General Counsel

600 Third Avenue

New York, New York 10016

If to ViaSat, to:

Keven Lippert

Vice President, General Counsel

6155 El Camino Real

Carlsbad, CA 92009

Either Party may by notice in accordance with this Section change the person or
address to which such notices, requests or other communications are to be given.

ARTICLE 26

MISCELLANEOUS

26.1. Headings. The headings in this Agreement and the annexes hereto are
inserted for convenience of reference only and shall not constitute a part
hereof.
26.2. Severability. Any provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall be ineffective to the extent of such
invalidity or unenforceability without invalidating or rendering unenforceable
the remaining provisions hereof, and any such invalidity or unenforceability in
any jurisdiction shall not invalidate or render unenforceable such provision in
any other jurisdiction.
26.3. Expenses. Except as specifically provided otherwise in this Agreement, the
Parties hereto shall pay all of their own expenses relating to the transactions
contemplated by this Agreement, including, without limitation, the fees and
expenses of their respective counsel, accountants and financial advisors.
26.4. Amendment. No variation or amendment of this Agreement shall be valid
unless it is in writing and signed by or on behalf of both Parties to this
Agreement.
26.5. Waivers. No failure or delay by any Party in exercising any right or
remedy provided by law under or pursuant to this Agreement shall impair such
right or remedy or be construed as a waiver or variation of it or preclude its
exercise at any subsequent time and no single or partial exercise of any such
right or remedy shall preclude any other or further exercise of it or the
exercise of any other right or remedy.
26.6. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same document.
26.7. Survival of Obligations. The obligations of the Parties under this
Agreement which by their nature logically would be expected to survive
termination, cancellation, or expiration of this Agreement shall survive
termination, cancellation, or expiration of this Agreement for the applicable
time period specified in such section or, if no time period is specified, for a
reasonable period of time under the circumstances.

1

THIS AGREEMENT HAS BEEN SIGNED THIS 11th DAY OF JANUARY, 2008.

     
VIASAT, INC.
/s/ Keven K. Lippert
  LORAL SPACE & COMMUNICATIONS, INC.
/s/ Janet T. Yeung
 
   
By: Keven K. Lippert
Title: Vice President and General Counsel
  By: Janet T. Yeung
Title: Vice President and Assistant Secretary

2

SCHEDULE 1

DEFINITIONS

In this Agreement the terms set forth hereinafter shall have the meanings
defined in this Article:

“Action” means any action, suit or proceeding at law or in equity, arbitration,
inquiry, investigation or governmental, administrative, regulatory or other
proceeding by or before any governmental entity.

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with such Person.
For purposes of the immediately preceding sentence, the term “control”
(including, with correlative meanings, the terms “controlling”, “controlled by”
and “under common control with”), as used with respect to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through
ownership of voting securities, by contract or otherwise.

“Agreement” means this agreement (including the Schedules and Annexes hereto),
as the same may be amended, modified or supplemented from time to time in
accordance with its terms.

“Confidentiality Agreement” means the confidentiality agreement entered into by
ViaSat and Loral on March 8, 2006 (as amended on April 27, 2007).

“Effective Date” shall have the meaning set forth in Article 12 hereof.

“End of Life” means the earlier of (i) the destruction, total loss or
constructive total loss of the Satellite,, and (ii) the date on which the actual
orbital maneuver life of the Satellite achieves its de-orbit threshold in
accordance with applicable law or prudent and customary industry practice.

“Knowledge” means actual knowledge after reasonable inquiry and investigation.

“Launch Agency” means the provider responsible for conducting the launch
services for the Satellite pursuant to the Launch Services Agreement.

“Launch Services Agreement” or “LSA” means the contract entered into by ViaSat
with a Launch Agency, which contract provides for launch services for the
Satellite, as such contract may be amended from time to time in accordance with
its terms.

“LIBOR” means the rate of interest per annum, at any relevant time, at which
thirty (30) day U.S. dollar deposits are offered at such time in the London
interbank market.

“Orbital Slot” means the geostationary orbital slot located at 115ºW.L.

“Party” and “Parties” refers to ViaSat and Loral, and their respective permitted
successors and assigns hereunder.

“Person” means any individual, partnership, joint venture, trust, corporation,
limited liability entity, unincorporated organization or other entity (including
a governmental entity).

“Satellite” means the SS/L satellite designated as ViaSat-1 and to be built and
delivered by SS/L to ViaSat pursuant to the Satellite Contract.

“SS/L” shall have the meaning set forth in the preamble to this Agreement.

“Subsidiary” of a specified Person means any corporation or other entity of
which securities or other ownership interests having ordinary voting power to
elect a majority of the Board of Directors or other Persons performing similar
functions are directly or indirectly owned by such Person.

“Term” means the term of this Agreement, beginning as of the Effective Date and
terminating on the Satellite End of Life date or such other date as mutually
agreed by the Parties.

“TT&C” means telemetry, tracking and command.





3